TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00114-CV


Heldy Finch, Appellant

v.


James Arthur Finch, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT

NO. 01-324-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The brief of appellant Heldy Finch was due May 8, 2003.  By letter of May 22, 2003,
appellant was notified that her brief was overdue and instructed to tender a brief with the explanation
required by Rule 38 or her appeal would be dismissed for want of prosecution.  See Tex. R. App. P.
38.8(a)(1) (if appellant fails timely to file brief, appeal may be dismissed for want of prosecution
unless appellant reasonably explains failure and appellee not significantly injured).  To date, we have
received no response.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 38.8(a)(1); 42.3(b) (dismissal for want of prosecution).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   August 14, 2003